This is an appeal from the district court of Okfuskee county, in which judgment was rendered for defendant on the 13th day of September, 1917. Motion for a new trial was filed and overruled the same day and plaintiffs appeal to this court. Petition in error and case-made were filed in this court on March 20, 1918, being six months and three days after the overruling of motion for new trial. Defendant in error filed motion to dismiss for the reason that petition in error was not filed in the Supreme Court within six months from the time the judgment appealed from was rendered to which no response has been made. Defendant in error in his motion cites a number of authorities in support of his contention, among which is the case of Dill v. Flesher,53 Okla. 359, 156 P. 1191, where it is held in the syllabus:
"Where petition in error is not filed in this court within six months after the rendition of the final order sought to be reviewed, this court is without jurisdiction to entertain the appeal."
The appeal should be dismissed.